Citation Nr: 1018066	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-25 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II, (DM II), to include as secondary to herbicide 
exposure.

2.  Entitlement to service connection for a disability 
manifested by atrial fibrillation, to include as secondary to 
DM II.

3.  Entitlement to service connection for a disability 
manifested by a heart murmur, to include as secondary to DM 
II.

4.  Entitlement to service connection for emphysema and 
chronic obstructive pulmonary disease (COPD), to include as 
secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from February 1957 to 
March 1967 and from August 1972 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Procedural History

The appellant filed his original claim in May 2005.  The 
October 2005 rating decision denied the appellant's claims of 
entitlement to service connection for DM II, atrial 
fibrillation, heart murmur, emphysema, COPD and sleep apnea.  
The appellant submitted Notices of Disagreement in December 
2005 [for DM II], January 2006 [COPD and emphysema] and 
August 2006 [for atrial fibrillation and heart murmur].  
Statements of the Case were issued in July 2006 [for DM II] 
and June 2009 [for COPD, emphysema, atrial fibrillation and 
heart murmur].  The appellant timely perfected these appeals 
in August 2006 and June 2009.  

In an October 2006 letter, the appellant was notified that 
the Board's action on his claims was suspended as a result of 
the stay imposed [pursuant to Chairman's Memorandum, No. 01-
06-24 (September 21, 2006)] on all cases affected by the 
decision issued by the United States Court of Appeals for 
Veterans Claims (Court) in Haas v. Nicholson, 20 Vet. App. 
257 (2006).  Following further appellate litigation, a final 
decision was reached in the Haas case, which will be 
discussed in further detail below.  See Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).  Accordingly, pursuant to 
Chairman's Memorandum, No. 01-09-03 (January 22, 2009), the 
stay has been lifted and the Board may proceed to a decision 
in this matter.  

In March 2010, the appellant presented sworn testimony during 
a Board video conference hearing, which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the appellant's claims file.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from DM II that is the 
result of a disease or injury in service, to include exposure 
to herbicides.

2.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from a disability 
manifested by atrial fibrillation that is the result of a 
disease or injury in active duty service, present within one 
year of active duty service, or secondary to a service-
connected disability.

3.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from a disability 
manifested by heart murmur that is the result of a disease or 
injury in active duty service, present within one year of 
active duty service, or secondary to a service-connected 
disability.

4.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from emphysema/COPD that 
is the result of a disease or injury in active duty service 
or any incident thereof, to include asbestos exposure.



CONCLUSIONS OF LAW

1.  DM II was not incurred in or aggravated by active duty 
service, nor may such be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131 (West 2002); 38 U.S.C.A. §§ 
3.303, 3.307, 3.309 (2009).

2.  A diagnosis manifested by atrial fibrillation was not 
incurred in or aggravated by active duty service and is not 
proximately due to, the result of, or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
1133, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.310 (2009); see Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).

3.  A disability manifested by a heart murmur was not 
incurred in or aggravated by active duty service and is not 
proximately due to, the result of, or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
1133, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.310 (2009); see Allen, supra; see also Wallin, supra.

4.  Emphysema/COPD was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131 (West 2002); 38 U.S.C.A. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claims; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

Prior to initial adjudication of the appellant's claims, a 
letter dated in June 2005 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The July 2006 
Statement of the Case also informed the appellant of how VA 
determines the appropriate disability rating or effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Thereafter, the appellant's claims were readjudicated June 
2009 and October 2009.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2009) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his claims, 
as well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify. 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.


The Board concludes an examination is not needed in this case 
because the only evidence indicating the appellant "suffered 
an event, injury or disease in service", to include DM II, 
atrial fibrillation, heart murmur, COPD and emphysema, is his 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the appellant's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claims since it could not 
provide evidence of past events.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.


II.  The Merits of the Claims

The appellant contends that he currently suffers from DM II, 
a disability manifested by atrial fibrillation, a disability 
manifested by a heart murmur, emphysema and COPD as a result 
of his time in active duty service.  The Board disagrees.

A.  Diabetes Mellitus, Type II

The appellant alleges that he currently suffers from DM II 
that is the result of a disease or injury in service.  
Specifically, the appellant claims that he was exposed to 
Agent Orange during his time in service in the United States 
Navy.

Relevant Law and Regulations

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes 
mellitus, when manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Herbicide Exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(6)(iii) (2009).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  Those diseases include 
Type 2 diabetes mellitus.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. 
§ 3.309(e) (2009).

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).  
As such, the Board must not only determine whether the 
appellant has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, [see 38 C.F.R. § 3.309(e)], but 
also must determine whether his current disability is the 
result of active service under 38 U.S.C.A. § 1110 (West 2002) 
and 38 C.F.R. § 3.303(d) (2009).

Continuity of Symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis

With respect to element (1), current disability, B.A.H. 
treatment records document a diagnosis of DM II.  See B.A.H. 
Treatment Records, July 22, 1992.  Accordingly, Hickson 
element (1) is satisfied.

With regard to Hickson element (2), the Board will separately 
address disease and injury.

Concerning disease, there is no medical evidence of DM II in 
service or within the one year presumptive period after 
service found in 38 C.F.R. § 3.309(a).  The appellant's 
service treatment records are entirely silent as to any 
complaint, treatment, or diagnosis of DM II.  In particular, 
the separation examination dated May 1982 is pertinently 
absent any notation related to DM II.  See Standard Forms 
(SFs) 88 & 93, Service Retirement Examination Reports, May 6, 
1982.

Further, competent medical evidence of record indicates that 
the appellant was initially diagnosed with DM II in July 
1992.  See B.A.H. Treatment Records, July 22, 1992.  This is 
long after the end of the one year presumptive period.  See 
38 C.F.R. §§ 3.307, 3.309(a) (2009).  Accordingly, Hickson 
element (2) is not satisfied as to disease.

With respect to in-service injury, the appellant contends he 
was exposed to Agent Orange while in military service.  

As indicated above, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2009).  "'Service in the Republic of 
Vietnam' includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  Id.  

The appellant's service in the waters off of Vietnam is not 
disputed.  Specifically, service personnel records 
demonstrated that the appellant served aboard the U.S.S. 
REEVES from October 1972 to February 1975.  The National 
Personnel Records Center (NPRC) confirmed that the U.S.S. 
REEVES served in the official waters of the Republic of 
Vietnam from: October 8, 1972 to November 11, 1972; November 
15, 1972; November 25, 1972 to December 19, 1972; December 
28, 1972 to January 11, 1973; January 21, 1973 to February 2, 
1973; and February 23, 1973 to March 8, 1973.  However, NPRC 
noted that the record did not indicate whether the appellant 
set foot in Vietnam.  See NPRC Response, June 24, 2005.

Crucially, such service in the official waters off the coast 
of Vietnam does not constitute 'service in the Republic of 
Vietnam.'  See VAOPGCPREC 27-97 (O.G.C. Prec.27-97); see also 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) [holding that 
the Court had erred in rejecting VA's interpretation of 
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption].  
Instead, 'service in the Republic of Vietnam' requires 
visitation 
(i.e. setting foot) in Vietnam.  See 38 C.F.R. §§ 3.307(a), 
3.313(a) (2009).  

Although the appellant's service aboard the U.S.S. REEVES 
does not by itself constitute service in Vietnam for purposes 
of the regulations relating to presumptive service connection 
due to Agent Orange exposure, the appellant has contended 
that his ship came within one mile of the Vietnam shore and 
that he "could have been" exposed to Agent Orange.  See 
Notice of Disagreement, December 5, 2005.  At no time has the 
appellant asserted that he actually set foot on shore in 
Vietnam.

In short, the objective evidence does not show that any of 
the appellant's service involved actual visits within the 
country of Vietnam.  Rather, the evidence demonstrates that 
he served on a deep-water vessel off the coast of Vietnam, 
which as discussed above, does not satisfy the statutory 
presumption of in-service herbicide exposure.  Accordingly, 
the Board finds that the appellant is not entitled to the 
statutory presumption of Agent Orange exposure pursuant to 38 
C.F.R. § 3.307(a)(6)(iii).

As discussed above, in Combee v. Brown, the Federal Circuit 
held that when, as here, a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).

In the absence of a statutory presumption of Agent Orange 
exposure, the Board is left with the question of whether DM 
II is the direct result of the appellant's time in active 
duty service.  There is no indication the appellant suffered 
from DM II in service, nor was he exposed to Agent Orange 
while aboard the U.S.S. REEVES.

In summary, with respect to in-service injury, exposure to 
Agent Orange cannot be presumed, due to the circumstances of 
the appellant's service; and there is no credible evidence 
that the appellant was actually exposed to Agent Orange.  
Hickson element (2) therefore has not been met with respect 
to both disease and injury, and the appellant's claim fails 
on this basis.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].  

With respect to element (3), medical nexus, DM II is presumed 
to be service connected when a veteran has had Agent Orange 
exposure.  See 38 C.F.R. 
§ 3.309(e) (2009).  However, as discussed above, in this case 
there is no Agent Orange exposure; thus, there is no presumed 
medical nexus.  In the absence of an in-service incurrence of 
disease or injury, it follows that Hickson element (3), 
medical nexus, is necessarily lacking as well.  In fact, the 
record is pertinently absent any competent evidence of 
medical nexus between the appellant's currently diagnosed DM 
II and his military service.  

To the extent that the appellant, or his representative, 
contends that a medical relationship exists between the 
appellant's current DM II and military service, their 
opinions are entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495-95 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statement 
offered in support of the appellant's claim is not competent 
medical evidence and does not serve to establish a medical 
nexus.  

The appellant has been accorded ample opportunity to present 
competent medical evidence in support of his claim, but he 
has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].  The Court has held that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  However, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-121 
(1999) [there must be medical evidence on file demonstrating 
a relationship between a veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.  

Specifically, as was indicated above, the earliest diagnosis 
of DM II of record was in July 1992.  As such, there is no 
competent medical evidence that the appellant was diagnosed 
with or treated for DM II for approximately 10 years after 
his July 1982 separation from service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].  Continuity of 
symptomatology after service is therefore not demonstrated.

Further, the Board finds that the circumstances presented 
herein differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case while there is a 
current diagnosis of DM II, there is no evidence of in-
service disease and no persuasive evidence of in-service 
injury; specifically, exposure to herbicides.  As such, a VA 
medical nexus opinion is not necessary.  

Accordingly, Hickson element (3) is also not satisfied.

For the reasons and bases expressed above, the Board has 
concluded that a preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for DM 
II, to include as due to herbicide exposure.  The benefits 
sought on appeal are accordingly denied.

B.  Atrial Fibrillation & Heart Murmur

The appellant contends that he currently suffers from a 
disability manifested by atrial fibrillation and a heart 
murmur that are either the direct result of his time in 
service or secondary to his DM II.  The Board finds that the 
appellant's claims fail on both of these theories of 
entitlement.

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular 
renal disease including hypertension (and combination 
involvement of the type of arteriosclerosis, nephritis, and 
organic heart disease), and endocarditis (including all forms 
of valvular heart disease), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2009).  The Court has construed this 
provision as entailing "any additional impairment of earning 
capacity resulting from an already service connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service connected condition."  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The appellant has not contended that his atrial fibrillation 
and heart murmur are the direct result of his time in active 
duty service.  Indeed, review of the appellant's service 
treatment records is completely negative for any diagnoses or 
treatment for atrial fibrillation or heart murmur.  See 
Service Treatment Records, generally.  Further, there is no 
evidence that the appellant suffered from any heart problems 
within one year of his discharge from active duty service.  
Accordingly, he is not afforded the presumptions under 38 
C.F.R. §§ 3.307, 3.309 (2009).  No competent medical evidence 
has related atrial fibrillation or heart murmur to military 
service.  Accordingly, the basis for a grant of service 
connection on a direct basis is not presented.

Turning to the question of secondary service connection, 
though the appellant has established that he currently 
suffers from atrial fibrillation and heart murmur [see B.A.H. 
Treatment Records, generally], establishing element (1) under 
Wallin, the appellant has not established service connection 
for DM II.  Accordingly, the appellant's claims of 
entitlement to secondary service connection fail on this 
basis and further discussion is not necessary.  See Wallin, 
supra.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.

C.  Emphysema & COPD

The appellant contends that he currently suffers from 
emphysema and COPD that are the result of a disease or injury 
in service, to include as secondary to asbestos exposure.  
Specifically, the appellant contends that he was exposed to 
asbestos during his time aboard ships in the United States 
Navy.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The DVB circular was subsumed verbatim 
as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI. 
(This has now been reclassified in a revision to the Manual 
at M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C.) See 
also VAOPGCPREC 4-00 (Apr. 13, 2000).

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not: (1) service records 
demonstrate the veteran was exposed to asbestos during 
service; (2) development has been accomplished sufficient to 
determine whether or not the veteran was exposed to asbestos 
either before or after service; and (3) a relationship exists 
between exposure to asbestos and the claimed disease in light 
of the latency and exposure factors.  M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, Subsection (h). 

In this regard, the M21-1 MR provides the following non-
exclusive list of asbestos-related diseases/abnormalities: 
asbestosis, interstitial pulmonary fibrosis, tumors, 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, bronchial cancer, cancer 
of the larynx, cancer of the pharynx, cancer of the 
urogenital system (except the prostate), and cancers of the 
gastrointestinal tract. See M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list 
of occupations that have higher incidents of asbestos 
exposure: mining, milling, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, and manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, and military equipment.  See 
M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (f). 

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of former VBA Manual M21-1, Part VI, did 
not create a presumption of exposure to asbestos.  Medical 
nexus evidence is required in claims for asbestos-related 
disease related to alleged asbestos exposure in service.  See 
VA O.G.C. Prec. Op. No. 04-00.

With respect to Hickson element (1), the appellant has been 
diagnosed with emphysema and COPD.  See, B.A.H. Treatment 
Records, generally.  Hickson element (1) has therefore been 
demonstrated.  See Hickson, supra.  The Board notes, however, 
that the appellant has not been diagnosed with asbestosis.  
"Asbestosis is pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  See McGinty v. Brown, 4 Vet. App. 428, 429 
(1993).  M21-1 MR provides that a clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  Symptoms and signs 
include dyspnea on exertion, end-respiratory rales over the 
lower lobes, compensatory emphysema, clubbing of the fingers 
at late stages, and pulmonary function impairment and cor 
pulmonale that can be demonstrated by instrumental methods.  
See M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 
(e).
With respect to Hickson element (2), the appellant and his 
representative have argued that the appellant was exposed to 
asbestos during service.  As noted in the law and regulations 
section above, asbestos exposure is a fact to be determined 
from the evidence.  See Dyment, supra.  Review of the 
appellant's service treatment records is completely negative 
for any respiratory complaints or treatment.  Additionally, 
his military occupational specialties (MOS) included being an 
equipment operator and an air controller.  These types of MOS 
are not typically associated with asbestos exposure, as noted 
above.  The Board accordingly finds that the appellant was 
not exposed to asbestos in service and element (2) of Hickson 
has not been satisfied.

Turning to crucial Hickson element (3), medical nexus, the 
Board notes that in August 1996, A.J.S., D.O. reviewed a 
single chest x-ray for the appellant.  Dr. A.J.S. stated that 
this film showed pleural thickening, noting that this type of 
thickening was seen following asbestos exposure and was 
consistent with the diagnosis of pleural asbestosis.  See 
Private Treatment Record, A.J.S., D.O., August 23, 1996.  In 
December 1996, S.L.A., M.D. reviewed the appellant's records 
and noted that he had served aboard ships while in the United 
States Navy.  The previous x-ray report was noted (indicating 
bilateral pleural thickening) and Dr. S.L.A. opined that the 
appellant suffered from asbestos-related pleural disease due 
to his "seafaring employment."  See Private Treatment 
Record, S.L.A., M.D., December 19, 1996.

Interestingly, in December 2001, a chest x-ray performed at 
B.A.H. indicated no evidence of hyperaeration and no evidence 
of asbestos-related disorders.  See B.A.H. Treatment Record, 
December 11, 2001.  In January 2002, based on the 
aforementioned chest x-ray, physical examination and 
Pulmonary Function Testing (PFT), it was noted that the 
appellant did not suffer from any bilateral pleural lung 
disease.  See B.A.H. Treatment Record, January 2, 2002.  
Subsequent PFT in February 2002 again revealed normal 
spirometry.  See B.A.H. Treatment Records, February 28, 2002.  
In March 2003, for the first time, chest x-rays revealed 
possible COPD and emphysema as well as probable bibasilar 
interstitial lung disease.  See B.A.H. Treatment Record, 
March 5, 2003.  Private treatment records from J.A.W., M.D., 
in July 2005, indicated that the appellant participated in 
low dose computed tomography as part of the National Lung 
Screening Trail for lung cancer detection.  This testing was 
negative for lung cancer but the appellant's diagnoses of 
emphysema and bronchiectasis were continued.  See Private 
Treatment Records, J.A.W., M.D., July 7, 2005.

The heart of the appellant's claim appears to be his 
contentions that he has suffered from a respiratory 
disability nearly continually since service.  The Board is 
aware of the provisions of 38 C.F.R. § 3.303(b), discussed 
above, relating to chronicity and continuity of 
symptomatology.  Although the appellant is competent to 
testify as to his symptoms, supporting medical evidence of 
emphysema/COPD is required to sustain a service connection 
claim based upon continuity of symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120-121 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  

With regard to Hickson element (3), medical nexus, the Board 
finds that the 1996 medical statements in support of the 
appellant's claim to lack credibility.  While each statement 
purports to connect the appellant's time in service to 
asbestos exposure, the subsequent December 2001 chest x-ray 
finding no evidence of any asbestos-related disorder vitiates 
these opinions.  The Board notes that there are no other 
competent medical nexus opinions of record.  To the extent 
that the appellant or his representative is contending that 
the currently diagnosed emphysema/COPD is related to the 
appellant's military service, neither is competent to comment 
on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-495 (1992); see also 38 
C.F.R. § 3.159(a)(1) (2008) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
statements offered by the appellant in support of his own 
claim are not competent medical evidence and do not serve to 
establish a medical nexus.  Accordingly, Hickson element (3) 
and has not been met, and the appellant's claim fails on this 
basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for pulmonary emphysema/COPD, to include as 
secondary to asbestos exposure.  The benefits sought on 
appeal are accordingly denied.


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure, is denied.

Entitlement to service connection for atrial fibrillation, to 
include as secondary to DM II, is denied.

Entitlement to service connection for a heart murmur, to 
include as secondary to DM II, is denied.

Entitlement to service connection for emphysema and chronic 
obstructive pulmonary disease, to include as secondary to 
asbestos exposure, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


